Case: 13-15348   Date Filed: 07/28/2014   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15348
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:12-cv-61537-WPD



EDUARDO FLORES,

                                                           Plaintiff-Appellant,

versus

DEVRY UNIVERSITY, INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 28, 2014)



Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.
               Case: 13-15348     Date Filed: 07/28/2014    Page: 2 of 5


PER CURIAM:



      Eduardo Flores, a Hispanic American male and a former full-time professor

at DeVry University, appeals the district court’s grant of summary judgment in

favor of DeVry University, in his civil rights suit alleging retaliation in violation of

42 U.S.C. § 1981. Flores’s suit sprung up from an e-mail complaint he sent to one

DeVry official (a statement alleging racist conduct on the part of DeVry) and from

his subsequent firing (allegedly for working simultaneously at a competing

institution contrary to University policy). On appeal, Flores expressly argues that

the district court erred in granting DeVry’s motion for summary judgment because

he established a prima facie claim for retaliation; we suppose he implicitly

challenges the court’s determination that he did not show pretext.

      We review the grant or denial of summary judgment de novo. Moton v.

Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011). In doing so, we draw all inferences

in the light most favorable to the non-moving party. Id. “[I]f the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law,” then summary judgment is appropriate. Id.

      Under 42 U.S.C. § 1981, “[a]ll persons ... shall have the same right ... to

make and enforce contracts ... as is enjoyed by white citizens,” which in an

employment context means protection against discrimination based on race and


                                           2
              Case: 13-15348      Date Filed: 07/28/2014   Page: 3 of 5


color. See 42 U.S.C. § 1981(a). Section 1981 protects individuals who seek to

enforce their rights thereunder from retaliation. See CBOCS West, Inc. v.

Humphries, 553 U.S. 442, 457, 128 S. Ct. 1951, 1961, 170 L. Ed. 2d 864 (2008)

(retaliation claims permitted under § 1981); Andrews v. Lakeshore Rehab. Hosp.,

140 F.3d 1405, 1411–13 (11th Cir. 1998) (same).

      Absent direct evidence, when analyzing claims for retaliation brought under

§ 1981, we employ the analytical framework set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). Bryant v.

Jones, 575 F.3d 1281, 1307 (11th Cir. 2009). Under this framework, a plaintiff

alleging retaliation may establish a prima facie case by showing, among other

things, that a causal link exists between a protected activity he engaged in and an

adverse act, such as a firing. Id. 1307-08.

      If a plaintiff establishes a prima facie case of retaliation and the defendant

articulates a legitimate, non-discriminatory reason for the adverse act, the plaintiff

must then demonstrate that the defendant’s proffered reason was merely a pretext

to mask retaliatory acts. See id. at 1308.

      To create a genuine issue about a causal connection, the plaintiff has to show

(1) “that the decision-makers were aware of the protected conduct” and (2) “that

the protected activity and the adverse actions were not wholly unrelated.” See

Shannon v. BellSouth Telecomms., Inc., 292 F.3d 712, 716 (11th Cir. 2002) .


                                             3
               Case: 13-15348    Date Filed: 07/28/2014    Page: 4 of 5


Actual knowledge is required. Furthermore, “temporal proximity [between the

employee’s protected conduct and the adverse employment action] alone is

insufficient to create a genuine issue of fact as to causal connection where there is

unrebutted evidence that the decision[-]maker did not have knowledge that the

employee engaged in protected conduct.” Brungart v. BellSouth Telecomms., Inc.,

231 F.3d 791, 799 (11th Cir. 2000).

      To establish that a defendant’s explanation was pretextual, the plaintiff may

point to “concrete evidence in the form of specific facts which show[ ] that the

defendant’s proffered reason was mere pretext[;] [m]ere conclusory allegations and

assertions [do] not suffice.” Bryant, 575 F.3d at 1308 (alterations omitted). We

must evaluate whether the plaintiff’s evidence has demonstrated “such weaknesses,

implausibilities, inconsistencies, incoherencies or contradictions in the employer’s

proffered legitimate reasons for its actions that a reasonable factfinder could find

them unworthy of credence.” Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763,

771 (11th Cir. 2005) .

      A reason is pretextual if it is false and the true reason is impermissible. St.

Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515, 113 S. Ct. 2742, 2752, 125 L. Ed. 2d
407 (1993). “The plaintiff must meet the reason proffered [by his employer] head

on and rebut it.” Crawford v. City of Fairburn, Ga., 482 F.3d 1305, 1308 (11th

Cir. 2007) .


                                          4
               Case: 13-15348    Date Filed: 07/28/2014   Page: 5 of 5


      Upon review of the record and consideration of the parties’ briefs, we see no

reversible error.

      On this record, the district court correctly granted summary judgment in

favor of DeVry. Flores failed to establish a prima facie claim for retaliation

because the evidence indicated that the decision-makers (Spano and Padron) for his

termination were not aware of the racism complaint he had sent to another DeVry

official. Furthermore, Flores failed to show that DeVry’s reason for firing him was

pretextual: DeVry had a policy against full-time professors teaching at competing

institutions, and it was undisputed that Flores violated this policy. Accordingly,

we affirm the judgment.


      AFFIRMED.




                                          5